Citation Nr: 1236846	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had a period of active duty service that began on a date in 2003 and ended in August 2007.  He received the Combat Action Ribbon, among other decorations in connection with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which found that the Veteran did not qualify for basic eligibility for educational assistance under 38 U.S.C.A. Chapter 33 as he did not have 90 days of qualifying active duty service.  

The Veteran resides within the jurisdiction of the Seattle, Washington, RO.

In April 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with his claims file.

In June 2011 the Board remanded the appeal for further development.  It is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, an individual who served a minimum of 90 days on active duty after September 10, 2001, will be eligible for educational assistance under the Post-9/11 GI Bill.  In calculating qualifying active duty service, service obligated due to Reserve Officers' Training Corps (ROTC) under 10 U.S.C. 2107(b) is excluded.  

In testimony before the Board, the Veteran stated that his actual enlistment date was May 9, 2003, the date of his commission.  If this were recognized as the date of entry onto active duty, the Veteran would have the requisite 90 days of service for Post 9/11 education benefits.

Service department records contain varying reports of when the Veteran entered on active duty.  The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) documents the Date Entered Active Duty This Period as June 11, 2003; and reports 81 days of active service after his four year ROTC commitment.  

A Notification of Change in Marine's Official Record (NAVMC 11035), dated December 7, 2007, shows that his Appointment and Acceptance Record (NAVMC 763) of 1 Sep 07 was corrected to read that his Pay Entry Base Date (PEBD) was May 5, 2003.

An Original Discharge Account Summary received in May 2010 shows that the Veteran's Active Duty Begin Date was May 9, 2003.

A Basic Individual Record dated in April 2011 shows that the Date Accepted First Commission was May 9, 2003, and that the Start Mandatory Drill date was June 11, 2003.

In an e mail dated in August 2011, an education program specialist with the Marine Corps reported that the Veteran's Active Duty Base Date was June 11, 2003, and that this was the date he entered on to active duty.

In April 2012, the Veteran's representative submitted a copy of Chapter One (Creditable Service) of Part One of the DoD Financial Management Regulation showing that in computing creditable service, all basic pay date computations start from the date of the member's most recent entry on active duty without a break in service, and that for officers, the date of acceptance of a commission is to be used.

VA is bound by the service department's certification as to a claimant's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. §§ 3.1(y)(1), 3.203 (2011).  Given the apparently conflicting information in the service department's records, it is necessary to seek clarification and certification of the Veteran's service dates from the service department.

At the Veteran's hearing, the representative argued that his "201" folder, or service personnel records would assist her in representing the Veteran.  In the June 2011 remand, the Board sought to obtain "all of the personnel records pertaining to the Veteran's military service."  In July 2011, the RO requested through the Defense Personnel Records Information Retrieval System (DPRIS) records pertaining to service computation but it appears that there may be other relevant personnel records, such as records of service status/change/revision, chronologic assignment history, loan/tuition assistance/eligibility; and change/correction/verification.  Inasmuch as such records may be relevant to the claim, VA has an obligation to seek them.  38 U.S.C.A. § 5103A(b), (c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Request through DPRIS the Veteran's service personnel records pertaining to service status/change/revision, chronologic assignment history, loan/tuition assistance/eligibility; and change/correction/verification.

2.  Obtain certification from the service department as to the date the Veteran's active duty began.  It should be pointed out that his May 2010 Original Discharge Account Summary shows that this date was May 9, 2003; while his DD Form 214 and Active Duty Base Date indicate that his date was June 11, 2003.

3.  Review the Veteran's claims file and ensure that the foregoing development has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

